 


110 HR 4020 IH: Military Success in Iraq Commemoration Act of 2007
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4020 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
Ms. Jackson-Lee of Texas (for herself, Mr. Filner, and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To recognize the extraordinary performance of the Armed Forces in achieving the military objectives of the United States in Iraq, to encourage the President to issue a proclamation calling upon the people of the United States to observe a national day of celebration commemorating military success in Iraq, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Military Success in Iraq Commemoration Act of 2007. 
2.FindingsCongress finds the following: 
(1)The invasion of Iraq by the United States Armed Forces was one of the best executed military operations in the history of modern warfare. 
(2)The Armed Forces successfully toppled the regime of Saddam Hussein and captured the key cities of a large nation in only 21 days. 
(3)The Armed Forces in Iraq performed magnificently in capturing or killing key enemies of the United States, including key operatives of al Qaida; Tariq Aziz, the former deputy prime-minister of Iraq; Uday Hussein and Qusay Hussein, the sons of Saddam Hussein and two of the regime’s most accomplished practitioners of cruelty, barbarism, and terror; Ali Hassan al-Majid, better known as Chemical Ali; and the dictator of Baghdad himself, Saddam Hussein. 
(4)Because of the skill and dedication of the members of the Armed Forces, the entire world has now been assured that Iraq does not possess weapons of mass destruction that could threaten the United States or any member nation of the international community. 
(5)The success of the military operations conducted by the Armed Forces in Iraq and the deposing of Saddam Hussein removed a significant threat to the security of United States allies in the Middle East region. 
(6)The Armed Forces performed magnificently in conducting military operations designed to ensure that the people of Iraq enjoy the benefits of a democratically-elected government governing a county that is capable of sustaining itself economically and politically and defending itself militarily. 
(7)Since March 2003, the Armed Forces have trained more 160,000 Iraqi security personnel. 
(8)In June 2004, the Armed Forces facilitated the transfer of sovereignty from the Coalition Provisional Authority to the interim Government of Iraq, which governed Iraq until December 2005 when national elections were held in which more than 8 million Iraqi men and women voted in elections that were free and fair. 
(9)In October 2005, Saddam Hussein was captured by the Armed Forces and turned over to the Government of Iraq to stand trial on charges of crimes against humanity. 
3.Declarations of policy concerning achievement of the objectives of the Authorization for Use of Military Force Against Iraq Resolution of 2002Congress makes the following declarations of policy: 
(1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; approved on October 16, 2002) is the basis of authority pursuant to which the President launched the invasion of Iraq in March 2003. 
(2)Public Law 107–243 authorized the President to use military force against Iraq to achieve the following two objectives: 
(A)To defend the national security of the United States— 
(i)by disarming Iraq of any weapons of mass destruction that could threaten the security of the United States and international peace in the Persian Gulf region; 
(ii)by ensuring that the regime of Saddam Hussein would not provide weapons of mass destruction to international terrorists, including al Qaida; 
(iii)by changing the Iraqi regime so that Saddam Hussein and his Baathist regime no longer pose a threat to the people of Iraq or Iraq’s neighbors; and 
(iv)by bringing to justice any members of al Qaida bearing responsibility for the attacks on the United States, its citizens, and interests, including the attacks that occurred on September 11, 2001, known or found to be in Iraq. 
(B)To enforce all relevant United Nations Security Council resolutions regarding Iraq. 
(3)The objectives of Public Law 107–243 described in subparagraphs (A) and (B) of paragraph (2) have in fact been achieved. 
4.Proclamation for national day of celebration commemorating military success in IraqCongress encourages the President to issue a proclamation calling upon the people of the United States to observe a national day of celebration commemorating military success in Iraq. 
5.Grants for State and local activities commemorating military success in Iraq 
(a)GrantsThe Secretary of Defense may award grants to State and local governments for the following purposes: 
(1)To conduct suitable activities commemorating military success in Iraq. 
(2)To create appropriate memorials honoring those who lost their lives securing military success in Iraq. 
(b)AuthorizationThere are authorized to be appropriated to the Secretary of Defense such funds as may be necessary to carry out this section. 
6.Grants for veterans of Operation Iraqi Freedom 
(a)GrantsThe Secretary of Veterans Affairs shall award to each veteran of Operation Iraqi Freedom a grant in the amount of $5,000. The purpose of the grant is to facilitate the veteran’s transition to civilian life. 
(b)AuthorizationThere are authorized to be appropriated to the Secretary of Veterans Affairs such funds as may be necessary to carry out this section. 
 
